



Exhibit 10.5


 Retention Award for Sandy Pierce
Restricted Stock Unit (RSU) - Key Terms & Conditions(1)
2015 Long-Term Incentive Plan
Grant Type
Equivalent of full-value shares with a time-lapse (service) restriction -
settled in shares of HBI stock.
Vesting Schedule
1/3 of the RSUs will vest on each of the first three anniversaries of the Grant
Date, as long as you are continuously employed at the time of each vesting date.
Deferred Settlement
Notwithstanding any earlier vesting, vested RSUs will be transferred to
participant’s Executive Deferred Compensation Account and settled upon a
“separation of service”, subject to the 6-month delay under IRC Section 409A, if
applicable.
Grant Date
August 16, 2016
Grant Price
Fair Market Value defined as closing price of HBI stock as quoted on NASDAQ on
the Effective Date.
Dividends
Dividends will be accumulated and reinvested in the form of additional RSUs, and
will be settled as described above once the underlying shares have vested.
Voluntary Termination of Employment
Unvested RSUs and accumulated dividends in the form of RSUs are forfeited upon
termination (except in the case of retirement, see below).
Involuntary Termination of Employment for Cause(2)
Unvested RSUs and accumulated dividends in the form of RSUs are forfeited upon
termination.
Involuntary Termination of Employment Not for Cause
Restrictions will lapse and unvested RSUs and accumulated dividends in the form
of RSUs will accelerate and be settled as described above, as long as the date
of the termination is at least 6 months after the grant date
Termination Due to Retirement
Age 55 with 10 years of service at the time of Retirement:  Prorated number of
unvested RSUs and accumulated dividends in the form of RSUs will be vested and
be settled as described above, based on the time period from grant date to
retirement date as long as the retirement date is at least 6 months after the
grant date.
Age 59 ½ with 4 years of service at the time of Retirement:   Restrictions will
lapse and unvested RSUs and accumulated dividends in the form of RSUs will
accelerate and be settled as described above, as long as the retirement date is
at least 6 months after the grant date
Termination Due to Disability or Death
Restrictions will lapse and unvested RSUs and accumulated dividends in the form
of RSUs will accelerate and be settled as described above, as long as the date
of the termination due to disability or death is at least 6 months after the
grant date. In the event of death, shares will be released to a designated
beneficiary (if filed with the Compensation department) or to the deceased’s
estate.
Change in Control
(HBAN)
Restrictions will lapse and unvested RSUs and accumulated dividends in the form
of RSUs will accelerate and be settled as described above, as long as the date
of the event is at least 6 months after the grant date and within 12 months
after a Change in Control where the Participant’s service has been terminated by
the Corporation (provided that such termination is for a reason other than for
Cause).
Award Agreement
Provides the terms and conditions of the RSU grant, including terms related to
non-solicitation and confidentiality, as well as a non-competition provision for
retirees in limited circumstances (see “Retirement” for age 59 ½ and 4 years of
service above), which must be accepted by the date specified in the Award
Agreement. If not accepted by this date, the shares related to the RSU award
will be cancelled.


(1)Terms and conditions of this grant will be governed under the 2015 Long-Term
Incentive Plan and the award agreement in respect thereof. If any
inconsistencies arise between the description above and the Plan or Award
Agreement, and with respect to terms not addressed above, the Plan and Award
Agreement will control.


(2)Cause is defined under the 2015 Long-Term Incentive Plan.


If the participant’s employment terminates due to Death, Disability or
Involuntary Termination Not for Cause during the 6 month period following the
Grant Date, the award will be forfeited in full and the Grant Date value of the
award will be credited to the participant’s account under a deferred
compensation plan maintained by Huntington.










